
	
		I
		112th CONGRESS
		1st Session
		H. R. 2313
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mrs. McMorris Rodgers
			 (for herself, Mr. Duncan of Tennessee,
			 Mrs. Blackburn,
			 Mr. Gowdy,
			 Mr. Chaffetz,
			 Mr. Latta,
			 Mr. Harris,
			 Mr. Kingston,
			 Mr. Neugebauer,
			 Mr. Hastings of Washington,
			 Mr. Simpson,
			 Mrs. Hartzler,
			 Mr. Coffman of Colorado,
			 Mr. Jones,
			 Mr. Rehberg, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the authority to provide certain loans to the
		  International Monetary Fund, the increase in the United States quota in that
		  Fund, and certain other authorities, and to rescind related
		  appropriations.
	
	
		1.Repeal of authority to
			 provide certain loans to the International Monetary Fund, the increase in the
			 United States quota, and certain other authorities, and rescission of related
			 appropriated amounts
			(a)Repeal of
			 authoritiesThe Bretton Woods Agreements Act (22 U.S.C. 286 et
			 seq.) is amended—
				(1)in section
			 17—
					(A)in subsection
			 (a)—
						(i)by
			 striking (1) In order and inserting In order;
			 and
						(ii)by
			 striking paragraphs (2), (3), and (4); and
						(B)in subsection
			 (b)—
						(i)by
			 striking (1) For the purpose and inserting For the
			 purpose;
						(ii)by
			 striking subsection (a)(1) and inserting subsection
			 (a); and
						(iii)by
			 striking paragraph (2);
						(2)by striking
			 sections 64, 65, 66, and 67; and
				(3)by redesignating
			 section 68 as section 64.
				(b)Rescission of
			 amounts
				(1)In
			 generalThe unobligated balance of the amounts specified in
			 paragraph (2)—
					(A)is
			 rescinded;
					(B)shall be deposited
			 in the General Fund of the Treasury to be dedicated for the sole purpose of
			 deficit reduction; and
					(C)may not be used as
			 an offset for other spending increases or revenue reductions.
					(2)Amounts
			 specifiedThe amounts specified in this paragraph are the amounts
			 appropriated under the headings United States Quota, International Monetary
			 Fund and Loans to International Monetary Fund,
			 under the heading International Assistance Programs—International Monetary
			 Programs, in title XIV of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1916).
				
